DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: lock mechanism in Claims 1, 2, 3, 15, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: dedicated hardware including semiconductors, application specific integrated circuits (ASIC), programmable logic arrays, other hardware devices, the memory 116, the processor 114 ([0031])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 20110130117 A1)

Re: Claim 1 
Fan discloses a wireless device (See Fan Fig. 1: the mobile device 102 and Fig. 8) configured to temporarily unlock comprising:
a non-transitory memory configured to store instructions to implement an unlocking application;  (See Fan [0068]: iMDANM application 720)
See Fan Fig. 1 [0034]: The iMDANM is resident on the mobile device 102 in a memory or in a UICC (Universal Integrated Circuit Card).
a display configured to display a user interface having a prompt to input information in response to the unlocking application; 
See Fan Fig. 2, 210. [0072]: the iMDANM 720 will offer either a lease agreement option or an unlocking agreement option to the subscriber [0039]: the mobile device 102 presents these options to the subscriber on a display of the mobile device 102 or audibly through a speaker of the mobile device 102.
NOTE: Also See [0055] “warned . . . by the iMDANM of the expiration and may be prompted to extend the temporary unlocking agreement or allow the agreement to expire”
NOTE: Also See [0067] re a web-based GUI. 
a transceiver configured to wirelessly communicate with a wireless network; 
See Fan Fig. 8, [0079] The communications component 820 interfaces with the processor 804 to facilitate wired/wireless communications with external systems.
a processor, operatively coupled to the non-transitory memory and the display, the processor configured to execute the unlocking application; 
See Fan Fig. 8, [0075]: mobile device 800 also includes a processor 804 for processing data and/or executing computer-executable instructions of one or more applications 808, and a memory 806 for storing data and/or one or more of the applications
a lock mechanism configured to lock one of the following: a specific feature, a specific purpose, a specific asset, multiple features, multiple purposes, or multiple assets; 
See Fan [0002]: most WSPs in the United States offer service contracts with preconfigured roaming agreements and mobile devices that are locked.  A locked mobile device prevents a subscriber from using the mobile device on other WSP networks.
a location determination device configured to estimate a location of the wireless device; 
See Fan Fig. 8, [0085] The illustrated mobile device 800 also includes a location component 838 . . . for determining a location of the mobile device 800. 
the processor implementing the unlocking application being configured to control the lock mechanism to unlock one of the following: a specific feature, a specific purpose, a specific asset, multiple features, multiple purposes, or multiple assets; and 
See Fan Fig. 4, 418. [0054]: At block 418, the iMDANM temporarily unlocks the mobile device 102.  
the processor implementing the unlocking application being configured to control the lock mechanism to unlock based on one of the following: the location (See Fan [0072] When a subscriber moves outside of a home network coverage area to an area where no roaming partners are available, the iMDANM 720 will offer either a lease agreement option or an unlocking agreement option to the subscriber. NOTE: Also See [0030] and Fig. 2, 202 with [0038]) provided by the location determination device or (See Fan [0085]: Using the location component 838, the mobile device 800 obtains, generates, and/or receives data to identify its location)
See Fan Fig. 4, 418.  [0051]: the subscriber must manually enter the unlocking code. [0051]: the iMDANM is configured to decrypt the encrypted unlocking code after it is received at the mobile device 102 [0054]: At block 418, the iMDANM temporarily unlocks the mobile device 102.  
NOTE: Also See Fig. 4, 404 re subscriber credential ([0049]) including current location of the mobile device 102 ([0043]) and Fig. 4, 408 [0050].
based on a time and date provided from the transceiver and/or the processor.
See Fan Fig. 4, 408 [0050]: the web site requires one or more subscriber credentials. Subscriber credentials include, . . . duration of the temporary unlocking agreement (e.g., duration requested by the subscriber) At block 408, the web site verifies the subscriber credentials. 

Re: Claims 2, 9, and 16
Fan discloses wherein the lock mechanism is configured to be implemented as one of the following: a SIM lock, a network lock, a carrier lock, a subsidy lock, a master subsidy lock, a locking mechanism, service programming code (SPC), a master subsidy lock (MSL) lock, a universal serial bus (USB) lock, or a port access lock.  
See Ramprasad [0002] A locked mobile device prevents a subscriber from using the mobile device on other WSP networks. [0003] Most mobile devices sold in the United States are pre-locked by the WSP. Nearly all WSPs subsidize the price of mobile devices in exchange for voice/data service contracts.

Re: Claims 3, 10, and 17
Fan discloses wherein the lock mechanism is configured to be implemented as a subsidy lock.  
See Ramprasad [0002] A locked mobile device prevents a subscriber from using the mobile device on other WSP networks. [0003] Most mobile devices sold in the United States are pre-locked by the WSP. Nearly all WSPs subsidize the price of mobile devices in exchange for voice/data service contracts.

Re: Claims 4, 11, and 18
Fan discloses wherein the location is provided to the unlocking application from the location determination device.  (See Fan [0085]: Using the location component 838, the mobile device 800 obtains, generates, and/or receives data to identify its location) 
See Fan Fig. 4, 404 and 408. [0049]: the iMDANM in the mobile device 102 can provide subscriber credentials to the web site [0043]: Subscriber credentials include. . . current location of the mobile device 102 (e.g., zip code, area code, country code, latitude/longitude coordinates, city, state, province, region, country)

Re: Claims 5 and 12
wherein: the processor implementing the unlocking application being configured to control the lock mechanism to lock one of the following: a specific feature, a specific purpose, a specific asset, multiple features, multiple purposes, or multiple assets; and
See Fan [0036]: the iMDANM also retrieves a locking code from the WSP that is used to re-lock the mobile device 102 upon expiration of a temporary unlocking agreement.
NOTE: Also See [0055]
the processor implementing the unlocking application being configured to control the lock mechanism to lock based on one of the following: the location provided by the location determination device or based on a time and date provided from the transceiver and/or the processor.  
See Fan Claim 19 providing a subscriber of the mobile device with an option to initiate a process to unlock the mobile device;  and upon receiving a selection of the option, notifying the subscriber that the mobile device will be unlocked for a time period programmed into the iMDANM by the home wireless service provider. 

Re: Claim 8
Fan discloses a process for temporarily unlocking a wireless device comprising: 
storing instructions to implement an unlocking application in a non-transitory memory; 
displaying a user interface having a prompt to input information in response to the unlocking application on a display; 
wirelessly communicating with a wireless network with a transceiver; 
executing the unlocking application with a processor, operatively coupled to the non-transitory memory and the display; 
configuring a lock mechanism to lock one of the following: a specific feature, a specific purpose, a specific asset, multiple features, multiple purposes, or multiple assets; 
estimating a location of the wireless device with a location determination device;
implementing the unlocking application with the processor to control the lock mechanism to unlock one of the following: a specific feature, a specific purpose, a specific asset, multiple features, multiple purposes, or multiple assets; and 
implementing the unlocking application with the processor to control the lock mechanism to unlock based on one of the following: the location provided by the location determination device or based on a time and date provided from the transceiver and/or the processor.  
NOTE: See the rejection of Claim 1.

Re: Claim 15
Fan discloses a wireless device configured to temporarily unlock comprising: 
a non-transitory memory configured to store instructions to implement an unlocking application; 
a display configured to display a user interface having a prompt to input information in response to the unlocking application; 
a transceiver configured to wirelessly communicate with a wireless network; 
a processor, operatively coupled to the non-transitory memory and the display, the processor configured to execute the unlocking application; 
a lock mechanism configured to lock one of the following: a specific feature, a specific purpose, a specific asset, multiple features, multiple purposes, or multiple assets; 
a location determination device configured to estimate a location of the wireless device; 
the processor implementing the unlocking application being configured to control the lock mechanism to unlock one of the following: a specific feature, a specific purpose, a specific asset, multiple features, multiple purposes, or multiple assets; 
the processor implementing the unlocking application being configured to control the lock mechanism to unlock based on one of the following: the location provided by the location determination device or based on a time and date provided from the transceiver and/or the processor; 
NOTE: See the rejection of Claim 1.
the processor implementing the unlocking application being configured to control the lock mechanism to lock one of the following: a specific feature, a specific purpose, a specific asset, multiple features, multiple purposes, or multiple assets; and 
the processor implementing the unlocking application being configured to control the lock mechanism to lock based on one of the following: the location provided by the location determination device or based on a time and date provided from the transceiver and/or the processor.  
NOTE: See the rejection of Claim 5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 



Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to Claims 1, 8, and 15 above, and further in view of Magadevan (US 20180309754 A1)

Re: Claims 6, 13, and 19
Fan does not appear to explicitly disclose wherein the display and the user interface are configured to generate, display, and/or include an input on one or more screens to receive a start date of unlocking for the wireless device unlocking. 
In a similar endeavor, Magadevan discloses wherein the display and the user interface are configured to generate, display, and/or include an input on one or more screens to receive a start date of unlocking for the wireless device unlocking.  (See Magadevan [0093] a start timestamp T.sub.1 and an end timestamp T2 of the temporary unlock period)
See Magadevan [0034] Regardless of which UI tool of the UI component 112 is used, the user may provide a request for a permanent or temporary unlock of the terminal 124.  If a temporary unlock, the user may select or specify a time period for the unlock.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fan invention by employing the teaching as taught by Magadevan to provide said limitation.  The motivation for the combination is given by Magadevan which provides flexibility and user friendly locking/unlocking mechanism.

Re: Claims 7, 14, and 20
Fan does not appear to explicitly disclose wherein the display and the user interface are configured to generate, display, and/or include an input on one or more screens to receive an end date of unlocking for the wireless device unlocking.   
In a similar endeavor, Magadevan discloses wherein the display and the user interface are configured to generate, display, and/or include an input on one or more screens to receive an end date of unlocking for the wireless device unlocking.   (See Magadevan [0093] a start timestamp T.sub.1 and an end timestamp T2 of the temporary unlock period)
See Magadevan [0034] Regardless of which UI tool of the UI component 112 is used, the user may provide a request for a permanent or temporary unlock of the terminal 124.  If a temporary unlock, the user may select or specify a time period for the unlock.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fan invention by employing the teaching as taught by Magadevan to provide said limitation.  The motivation for the combination is given by Magadevan which provides flexibility and user friendly locking/unlocking mechanism.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644